         Case 5:18-cv-00388-TES Document 169 Filed 02/27/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

VC MACON GA, LLC                                   )
                                                   )
       Plaintiff,                                  )
                                                   )
v                                                  )            Civil Action No.
                                                   )          5:18-cv-00388-TES
VIRGINIA COLLEGE, LLC; and                         )
EDUCATION CORPORATION OF                           )
AMERICA,                                           )
                                                   )
       Defendants.                                 )

       RESPONSE IN OPPOSITION TO EAGLE CLEANING SERVICEO INC''S
       MOTION FOR LEAVE TO FILE LE AL ACTION AGAINST RECEIVER

       John   F.    Kennedy, acting solely    in his capacity as court-appointed receiver (the
ooReceiver") hereby submits    this response in opposition to Eagle Cleaning Service, Inc.'s

("Eagle") Motionfor Leave to File Legal Action Against Receiver (the "Motion"). (Doc. 146.) In

support thereof, the Receiver states as follows:

                                        INTRODUCTION

       Eagle is a creditor of the Receivership Estate, among potentially tens of thousands of

other potential creditors. As Eagle has admitted, Eagle has no claim against the Receiver separate

and apart from its claim against the Receivership Estate. Eagle was aware of the receivership and

nonetheless continued providing services to the Receivership Estate. In doing so, Eagle accepted

the risk of nonpayment. When Defendants' institutions were abruptly and unexpectedly shut

down due to circumstances outside of the Receiver's control, Eagle's invoices allegedly went

unpaid. Thus, to the extent Eagle has a claim for services provided to the Receivership Estate,   it

is against the Receivership Estate only. As discussed herein, a claims procedure is being put into

place that   will allow   alleged creditors   to file their claims and seek   payment from the
         Case 5:18-cv-00388-TES Document 169 Filed 02/27/19 Page 2 of 7



Receivership Estate. As such, Eagle's claims should be brought through the claims process and

not as a separate suit against the Receiver. Eagle's Motion is, therefore, due to be denied.

                                         BACKGROUND

        1.     On November 6, 2018, Education Corporation of America and Virginia College,

LLC (collectively, '.ECA") filed their Emergency Motionfor the Appointment of a Receiver and

Entry of a Temporary Restraining Order and Preliminary Injunction (the "Receiver Motion"),

wherein ECA sought the appointment of a receiver over its assets. (See Doc. 10.)

       2.      On November 14, 2018, the Court entered the Order Appointing Receiver and

Preliminary Injunction (the "Receivership Order"), under which John F. Kennedy was appointed

Receiver over the receivership estate (the "Receivership Estate"). (SeeDoc.26.)

       3.      Based on the Receivership Order, ECA was to continue to operate, through the

Receiver, by implementing a restructuring plan that would allow twenty-six campuses to achieve

a teach-out and orderly closure and   allow another forty-five campuses to continue to operate in

anticipation of a sale ("Restructuring Plan"). (Doc. 99,pp.2-3 ("Initial Report"))

       4.      As detailed in the Receiver's Initial Report, the Restructuring Plan was no longer

viable after the occurrence    of   several uncontrollable events, including the United States

Department of Education's decision to place ECA's institutions on Heightened Cash Monitoring

Level 2, the failure to provide additional funding by a previously committed investor, and the

withdrawal of ECA's accreditation by the Accrediting Council for Independent Colleges and

Schools. (Id. atpp. 5-10.)

       5.      On December 5, 2018, the Receiver implemented the necessary wind-down of

ECA's operations. The Receiver implemented an expedited teach-out process that allowed          a




                                             2
            Case 5:18-cv-00388-TES Document 169 Filed 02/27/19 Page 3 of 7


                                                                                                                      t
rolling closing of campuses as the current instructional terms were completed. (Id. at                  I 0- 1 I .)


         6.       Thereafter, on December 13, 2018, the Court entered a Supplemental Order that

directed ECA to teach out the current terms at each campus and then to turn over the leased

properties at the discontinued campuses to the respective landlords (the "Supplemental Order").

(Doc. 104,pp.2.)

         7.       On February 15, 2019, the Receiver, after having dealt with multiple, urgent

issues at the outset of the receivership, filed his Motion             for Entry of an Order (I)         Approving

                                                                             o'Claims Process
Proposed Claims Verification Procedures and (2) Granting Related Relief (the

Motion"), seeking the entry of an order approving a proposed claims administration procedures

(the "Claims Process"). (Doc. 158.) The Claims Process seeks to provide notice to creditors,

establish   a uniform, efficient, and coordinated procedure for collecting and verifying filed

claims, establish a deadline for submission of claims, enjoin creditors from pursuing or otherwise

asserting claims against the Receiver             or Receivership Estate other than through the Claims

Process, approve the Receiver's distribution              of proceeds, and provide a mechanism for the

resolution    of disputes over the allowance of claims andlor distribution of                     proceeds      of        the

Receivership Estate. (Id. at      '1T   11.) As stated in the Claims Process Motion, the Receiver believes

that there may be as many as 50,000 potential creditors of the Receivership Estate. Qd                    atl3.)
                                                  ARGUMENT

         Eagle's claim is against the Receivership Estate and, therefore, should be brought as part

of the Claims Process. As noted above, ECA's institutions were abruptly shut down in December

2018. (See supra, at flfl 4-6.)Eagle's invoices for services provided post the appointment of the


'Although the bulk of ECA's operations have ceased, the Receiver remains in control of New England College of
Business and Finance, LLC ("NECB"), the last remaining ECA institution that continues to operate. As the Court is
aware, the Receiver has been diligently working to effect a sale of NECB so as not to displace its students or disrupt
the operations of that school. Thus, ECA remains in federal receivership so that the Receiver may continue to wind-
down ECA while actively working to sellNECB. (Doc. 130, pp. 4-6.)


                                                     J
         Case 5:18-cv-00388-TES Document 169 Filed 02/27/19 Page 4 of 7



Receiver allegedly have been left unpaid, and it now seeks to sue the Receiver in an effort to be

paid. In support, Eagle alleges      it had "multiple    conversations with agents of the Receiver who

requested Eagle continue providing            its services" and that "Eagle continued to contact            the

Receiver's agents and were insured [sic] payment would be made to Eagle on a weekly basis."

(Doc. i46,   fllT   4,6.) In support, Eagle   attaches an email   with   a former   ECA employee but fails to

include any communication with the Receiver or otherwise supporting its contention that the

Receiver designated Eagle as          a "critical vendor" or       otherwise ordered Eagle       to    continue

providing services to the Receivership Estate. (Doc. l46,Ex. A.) Eagle has put forth no evidence

to establish a prima facie case that it should be given leave to file a lawsuit against the Receiver

under the Barton Doctrine. Eagle is, at most, a mere creditor of the Receivership Estate.

       Eagle's claims are based upon the language of the Receivership Order, and Eagle clearly

had notice of the Receivership Order on or around November 20,2018. (Doc.                     146,\ 7.) Eagle

correctly quotes subparagraphs        (l)   and (2) of the Receivership Order in paragraphs 2-3 of its

Motion, but incorrectly interprets them as obligating the Receiver to pay Eagle for its services.

Subparagraphs        (1) and (2) of the Receivership Order provide for two things with             respect to

Eagle's claims: (a) the Receiver is authorized to incur and pay expenses of the Receivership

Estate; and (b) the Receiver's payment             of   expenses   is    subject   to the Receiver's   business

judsment. (See Doc. 26, pp.4-5.) Furthermore, the Receivership Order provides that any claims

arising during the course of the receivership are a liability of the Receivership Estate alone:

       [A]ny debts, liabilities, obligations, claims for relief, or other adverse actions
       incurred by or asserted against the Receiver or the Receivership Estate arising out
       of or in the course of this receivership, including without limitation, related to the
       operation and management of the Business, the administration of the Title IV
       federal student financial assistance programs, or the teach-out of those certain
       Teach-Out Schools . . . , whether in the name of the Receiver or ECA, shall be
       the debt, Iiabilitv, obligation or otherwise the responsibilify of the
       Receivershin Estate onlv and not the Receiver individuallv.



                                                   4
         Case 5:18-cv-00388-TES Document 169 Filed 02/27/19 Page 5 of 7




(Doc. 26,   p. lI   emphasis added.) Indeed, Eagle itself acknowledges that "the Receivership

Estate is indebted to Eagle . . . ." (Doc. 146, n 8 (emphasis added).) Additionally, Eagle has not

attempted to file a claim against the Receiver in his personal capacity, but has requested leave

"to file a Complaint against John F. Kennedy, in his capacity   as   receiver [. . . .]" (Doc. 146,p.1.)

As such, even if the Receiver did authorize Eagle's continued services during the course of the

receivership, Eagle's claim is nonetheless the obligation of the Receivership Estate alone. (Id.)

       Furthermore,     the Receiver has established and is seeking Court approval of                  a


comprehensive Claims Process to address the claims of creditors like Eagle. (See Doc. 158.) The

purpose of the Claims Process is to prevent the filing of multiple suits by creditors and, instead,

create a uniform and coordinated process for collecting, verifying, and making distributions,         if
any, on creditors' claims. (Id.) The purpose of the Claims Process is to avoid the time and

expense associated with having to respond to these types        of Motions, thereby preserving the

Receivership Estate's limited resources and promoting judicial economy.

       The Receiver's intent to establish a process for administering claims has been stated

many times throughout this receivership, including in the initial notice letter that Eagle attached

to its Motion and in the Receiver's more recent responses to Eagle's demands. (See Doc 146,

Ex's. A, D). While Eagle was aware of a pending procedure to assert its claims, Eagle

nonetheless chose    to file its Motion. Eagle has cited no authority, law, fact, allegation,         or

otherwise that should allow its claims to proceed outside the Claims Process. As such, Eagle may

assert its claims through the Claims Process and should not be allowed to proceed         in a separate

action against the Receiver. As such, the instant Motion is due to be denied.




                                             5
         Case 5:18-cv-00388-TES Document 169 Filed 02/27/19 Page 6 of 7



                                        CONCLUSION

       As the Court is aware, due to unforeseen and unfortunate circumstances outside of the

control of the Receiver, the Receiver had to unexpectedly implement the necessary wind-down

of ECA's operations. Pursuant to the Receivership Order, Eagle's claim for payment of services

rendered post the appointment      of the Receiver is   against the Receivership Estate alone.

Furthermore, the proposed Claims Process the Receiver has respectfully filed before the Court is

the best and proper avenue to handle Eagle's claim. Based on the foregoing, the Receiver

respectfully requests the Court deny Eagle's Motion in full.

       Respectfully submitted this 27th day of February ,2019.




                                              OHN F. KENNEDY, Court Appointed Receiver
                                             Georgia Bar No. 414830
                                             JAMES F. BANTER
                                             Georgia Bar No. 581797
                                             Counsel to John F. Kennedy, Receiver



JAME S -BATES -BRANNAN-GROOVER-LLP
231 Riverside Drive
P. O. Box 4283
Macon, Georgia 31208-4283
(47 8) 7 42-4280 telephone
(47 8) 7 42-8720 facsimile
j kennedy@j amesbatesllp. com

ibanter@iames batesllo.com




                                            6
            Case 5:18-cv-00388-TES Document 169 Filed 02/27/19 Page 7 of 7



                                        CERTIFICATE OF SERVICE

           I hereby certify that I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system on this the 27tt' day of February 2019, which will send email notification to all

counsel ofrecord.




                                                            {
                                                    JAMES F. BANTER
                                                    Georgia Bar No. 581,797
                                                    Counsel to John F. Kennedy, Receiver


JAMES-BATES -BRANNAN-GROOVER-LLP
231 Riverside Drive
P. O. Box 4283
Macon, Georgia 31208-4283
(47 8) 7 42-4280 telephone
(47 8) 7 42-8720 facsimile
j kennedy@j arnesbatesl I p. com

j   banter@j amesbatesl lp. co m




                                                l
